DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group I in the reply filed on September 23, 2022 is acknowledged.  The traversal is on the ground(s) that the groups do have unity of invention and there is no serious search burden.  This is not found persuasive because the restriction of September 15, 2022 was incorrect, and the requirement for restriction should have been a U.S. practice restriction, as detailed below, therefore unity of invention is not a requirement.  Lack of search burden is not persuasive, as different classifications and text strings would be required to be searched, as noted below, which constitutes a serious search burden (inventions require a different field of search (including searching different classes/subclasses and employing different search queries)).
The restriction between groups I and II is maintained as the groups under 35 U.S.C. 121 remain the same as previously recited in the Requirement for Restriction/Election of September 15, 2021.  The rationale for the restriction under 35 U.S.C. 121 is included below.
Claims 56-63 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on September 23, 2022.
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 44-55, drawn to a metal sheet material, classified in B32B 3/30.
II. Claims 56-63, drawn to a pair of forming rolls, classified in B21D 13/04.
Inventions II and I are related as apparatus and product made.  The inventions in this relationship are distinct if either or both of the following can be shown: (1) that the apparatus as claimed is not an obvious apparatus for making the product and the apparatus can be used for making a materially different product or (2) that the product as claimed can be made by another and materially different apparatus (MPEP § 806.05(g)).  In this case the metal sheet material of group I could alternately be made by hammering vertical die pieces in one side of the material, and then hammering them into the other side to get alternating projections and depressions or by pressing two opposing die flat sheets together on opposite sides of the metal sheet material.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
⦁	the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15508678, filed on March 03, 2017.
Claim Objections
Claims 44-55 are objected to because of the following informalities:  
Claim 44: There is an additional space between the words “an alignment” in the second to last line
Claim 45: “A metal sheet material according to Claim 44” should read “The metal sheet material according to claim 44”
Claim 46: “A metal sheet material according to Claim 44” should read “The metal sheet material according to claim 44”
Claim 47: “A metal sheet material according to Claim 44” should read “The metal sheet material according to claim 44”
Claim 48: “A metal sheet material according to Claim 47” should read “The metal sheet material according to claim 47”
Claim 49: “A metal sheet material according to Claim 44” should read “The metal sheet material according to claim 44”
Claim 50: “A metal sheet material according to Claim 44” should read “The metal sheet material according to claim 44”
Claim 51: “A metal sheet material according to Claim 50” should read “The metal sheet material according to claim 50”
Claim 52: “A metal sheet material according to Claim 44” should read “The metal sheet material according to claim 44”
Claim 53: “A metal sheet material according to Claim 44” should read “The metal sheet material according to claim 44”
Claim 54: “A metal sheet material according to Claim 53” should read “The metal sheet material according to claim 53”
Claim 55: “comprising a metal sheet material according to Claim 44” should read “comprising the metal sheet material according to claim 44”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) s 44-55 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Victor (US 2,969,586 A).

Regarding claim 44, Victor teaches a sheet of metal (metal sheet material) with an obverse face (Fig. 7) (first major surface) and a reverse face (Fig. 9) (second major surface (Figs. 7, 9; Col. 1 Lns. 62-68; Col. 2 Ln. 41) that is distorted in two directions, with a plurality of projections (60) rising out of the obverse face of the sheet and a similar plurality of projections below the reverse face of the sheet, the projections are hollow, so that in addition to the projections rising out of the obverse face of the sheet, there are a plurality of sockets or pockets depressed into that face (63), these sockets being the interiors of the projections depending from the reverse face of the sheet; similarly sockets are depressed into the reverse face of the sheet, which are the interiors of the projections on the obverse face (Col. 2 Ln. 62 to Col. 3 Ln. 6; Figs. 7, 9; Col. 4 Ln. 54 to Col. 5 Ln. 5; i.e. projections and depressions formed on both (obverse and reverse) surfaces), where these projections (60) and sockets (63) of the obverse face (and opposite of the reverse face) are in uniformly spaced rows (i.e. a pattern) (Col. 2 Ln. 62 to Col. 3 Ln. 6; Figs. 7, 9; Col. 4 Ln. 54 to Col. 5 Ln. 5) in an area as shown in Figures 7 and 9, with die marks (67), (Figs. 7, 9; Col. 1 Lns. 62-68; Col. 4 Ln. 70 to Col. 5 Ln. 6), when the area of die marks (67) are excluded, this is a region/area (first portion or region).
Victor further teaches die marks (67) (marks formed by a die) visible on some of the upstanding projections (60) (Fig. 7; Col. 4 Lns. 53 to Col. 5 Ln. 6), when the sheet of metal 54 is pressed between the dies (50 and 51), the projections 60 are formed and sockets 63 are depressed into the sheet (Fig. 7; Col. 4 Lns. 45-62).  Figure 7 shows the pattern of the sockets (63) and projections (60), with a die mark (67) causing a break in the continuity of the pattern of uniform rows of projections and depression (a break in continuity of a pattern is an interruption), as it present on some (not all) of the projections (60) (i.e. it is a mark not found as part of the repeating pattern) (Fig. 7; Col. 4 Lns. 54-71).  The die mark (67) is in an individual region of the sheet of metal (Fig. 7; Col. 4 Lns. 54-72; second region).  The examiner notes that “interruption” is subject to broad reasonable interpretation, including that noted above.
Die marks are marks made by the dies (i.e. has a form that is capable of providing information), and are a form of an indicia (sign, indication or distinguishing mark).  As they mark where the die was, they provide an indication of where the tools used to form the pattern of projections and depressions (formed as explained above by dies).  A sign of the presence of the die provides evidence of where it was lined up (aligned).  
Examiner additionally notes that “is usable to provide an indication of an alignment of tools used to form the pattern of projections and depressions” is functional claim language, as it recites a feature by what it does rather than by what it is (MPEP 2173.05(g)).  As the die marks provide structure that is capable of providing this indication, they meet the structural limitation defined by the functional language, absent an objective showing to the contrary by applicant.

Regarding claim 45, Victor teaches each claim limitation of claim 44, as discussed above.  Victor further teaches the die mark (67) (second region) is surrounded by the region shown in Figure 7 (Col. 4 Lns. 54-72; Fig. 7).  This region surrounding the die mark is noted by the examiner as a first region that does not include the mark (second region) itself (see claim 44 rejection). 

Regarding claim 46, Victor teaches each claim limitation of claim 44, as discussed above.  Victor further teaches projections on the obverse face are formed hollow so that in addition to the projections rising out of the obverse face of the sheet there are a plurality of sockets or pockets depressed into that face, these sockets being the interiors of the projections depending from the reverse face of the sheet (Col. 2 Ln. 70 to Col. 3 Ln. 4) (projection of one major surface corresponds to the socket/depression on the opposite major surface).

Regarding claim 47, Victor teaches each claim limitation of claim 44, as discussed above. Victor further teaches the sheet material (54), shown to be flat with flat surfaces in Figures 10 and 11, is pressed between the dies to form projections (60), sockets (63) and die mark (67) (indicia as discussed above) (Figs. 10 and 11; Col. 4 Lns. 54-72).  Die marks are marks formed by dies on the sheet material, and dies press the flat material, the die marks are formed.  The process begins with a flat sheet metal material with flat surfaces, i.e. the die mark is formed starting on a flat surface of the sheet. 

Regarding claims 48 and 49, Victor teaches each claim limitation of claims 44 and 47, as discussed above.  
Victor further teaches the sheet metal (54) has a thickness that includes die marks (67) on at least some of the projections (60) (Col. 4 Lns. 54-72; thickness shown in Figs. 10, 11).  
Applicant’s specification, teaches “sheet material preferably comprises a central or a neutral plane, for example corresponding to a plane or a central plane of the sheet material prior to forming” (Pg. 17 [3]) and the second portion may comprise a raised region that protrudes out of “the plane of the sheet material, for example a neutral plane thereof” (Pg. 18 [6]). 
A neutral plane of the sheet material prior to forming or after forming, is one from which the die mark (67) distinctly protrudes above, on a projection (60) as shown in Figs. 7 and 9 (Figs. 7, 9; Col. 4 Lns. 54-72).
The plane of these claims is not limited, and therefore could be the neutral plane.

Regarding claims 50 and 51, Victor teaches each claim limitation of claim 44, as discussed above. Victor further teaches die marks (67) visible on some of the upstanding projections (60) (Fig. 7; Col. 4 Lns. 53-72), when the sheet of metal 54 is pressed between the dies (50 and 51), the projections 60 are formed and sockets 63 are depressed into the sheet (Fig. 7; Col. 4 Lns. 45-62).  Figure 7 shows the pattern of the sockets (63) and projections (60) with a die mark (67) (i.e. it is a mark not found as part of the repeating pattern) (Fig. 7; Col. 4 Lns. 54-71). 
Die marks are marks made by the dies (i.e. has a form that is capable of providing information), and are a form of an indicia (sign, indication or distinguishing mark).  As they mark where the die was, they provide an indication of where the tools used to form the pattern of projections and depressions (formed as explained above by dies).  A sign of the presence of the die provides evidence of where it was lined up (aligned) during forming. 
It is noted that “wherein a degree of distortion of the form of the indicia corresponds to a degree of misalignment of the tools” and “degree of distortion of the indicia corresponds to a degree of misalignment of the tools” is functional claim language, as it recites a feature by what it does rather than by what it is (MPEP 2173.05(g)).  Further, “indicia provides a machine-readable indication of the alignment of tools used to form the metal sheet material” is an intended use of the indicia, and a claim containing a recitation with respect to the manner in which the claimed apparatus (product) is intended to be employed does not differentiate it from the prior art, if the prior art teaches all the structural limitations of the claims (MPEP 2114 II).  Additionally, the amount of “the degree” is not limited or defined, and could in fact be extremely small or negligible, as presently recited. 
As the die mark(s) in Figure 7 (and 9) provide indication(s) of the position of the die that formed it/them, it is/they are capable of corresponding to degrees of misalignment of the tools and being machine readable.  Thus, the die mark(s) of Victor meet the structural limitations defined by the intended use and functional language that are claimed by applicant, absent an objective showing to the contrary by applicant.  

Regarding claim 52, Victor teaches each claim limitation of claim 44, as discussed above. Victor further teaches where these projections (60) and sockets (63) of the obverse face (and opposite of the reverse face) are in uniformly spaced rows (a pattern, i.e. an array, which is an ordered series or arrangement) (Col. 2 Ln. 62 to Col. 3 Ln. 6; Figs. 7, 9; Col. 4 Ln. 54 to Col. 5 Ln. 5); further figures 7 and 9 show this to be in the form of an array (Figs. 7, 9).

Regarding claim 53, Victor teaches each claim limitation of claim 44, as discussed above. Victor further teaches where these projections (60) and sockets (63) of the obverse face (and opposite of the reverse face) are in uniformly spaced rows (a pattern, rows is a plurality) (Col. 2 Ln. 62 to Col. 3 Ln. 6; Figs. 7, 9; Col. 4 Ln. 54 to Col. 5 Ln. 5).

Regarding claim 54, Victor teaches each claim limitation of claims 44 and 53, as discussed above. Victor further teaches where these projections (60) and sockets (63) of the obverse face of the metal sheet are in uniformly spaced rows (a pattern) (Col. 2 Ln. 62 to Col. 3 Ln. 6; Fig. 7; Col. 4 Ln. 54 to Col. 5 Ln. 5).  An annotated copy of Figure 7 below shows gray lines added to the metal sheet around adjacent rows of depressions and projections, that are not rectilinear.  Additionally, a perfectly rectangular white box has been added around a row of depressions, showing it does not touch all of them (i.e. a line drawn between them and their adjacent projections may not be rectilinear).  Examiner notes this claim language is open to broad interpretation, and does not require all possible lines to not be rectilinear.

    PNG
    media_image1.png
    304
    618
    media_image1.png
    Greyscale

Annotated Fig. 7

Regarding claim 55, Victor teaches each claim limitation of claim 44, as discussed above. Victor further teaches where the sheet metal material may form a gasket and the material is a sheet of metal (Col. 2 Lns. 62-63; Col. 3 Lns. 28-32); a gasket is an “article” that has a cross section with a shape). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Deeley et al. (US 2012/0000264 A1) teaches a sheet of cold rolled material, having on both of its surfaces rows of projections and rows of depressions, the projections on one surface corresponding with the depressions on the other surface opposite each projection, the relative positions of the projections and depressions being such that lines drawn on a surface of the sheet between adjacent rows of projections are non-rectilinear ([0006]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363. The examiner can normally be reached Monday-Thursday, 6am-3:30pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A CHRISTY/Examiner, Art Unit 1784